The facts sufficiently appear in the opinion.
Relator applied for a writ of mandamus requiring the state controller to draw his warrant for the sum of $2,800 in accordance with the provisions of an act entitled "An act to provide for the relief of H. C. Cutting," approved February 18, 1897. (Stats. 1897, 21.) Respondent demurs to the petition upon the ground that it does not state facts sufficient to constitute a cause of action. The point relied upon is that the claim was not presented to the board of examiners prior to the passage of the enactment by the legislature.
The constitution (art. V, sec. 21) provides that "the governor, secretary of state and attorney-general shall * * * constitute a board of examiners, with power to examine all claims against the state (except salaries or compensation fixed by law), * * * and no claim against the state (except salaries or compensation of officers fixed by law) shall be passed upon by the legislature without having been considered and acted upon by said board of examiners."
The act appropriates the sum of money mentioned to Mr. Cutting for services rendered as ex officio curator of the state museum; it is, therefore, clearly compensation, and is expressly exempted by the terms of the conseitution.
It is said that the salaries and compensation exempted by the constitution must be those that have been settled by preexisting *Page 390 
law. Had such been the intention, apt words would have been employed. For instance: In section 28 of article IV, it is provided that "no money shall be drawn from the state treasury as salary or compensation to any officer or employee of the legislature, or either branch thereof, except in cases where such salary or compensation has" been fixed by a law in force prior to the election or appointment of such officer or employee." This illustration from the constitution shows that its framers intended that no question should arise touching the meaning that should be attached to its language in that case, and it is probable that if any restriction or qualification had been intended to apply to section 28 of article IV it would have been fairly expressed, and not left to implication or conjecture. We find no reason for giving to the sentence an interpretation other than the natural import of the language used.
Let the writ issue.